Citation Nr: 0613644	
Decision Date: 05/10/06    Archive Date: 05/17/06

DOCKET NO.  95-20 555	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.	Entitlement to direct service connection for a 
respiratory disorder manifested by shortness of breath.  

2.	Entitlement to an initial evaluation in excess of 10 
percent for a respiratory disorder due to an undiagnosed 
illness.  

3.	Entitlement to an effective date earlier than November 
2, 1994, for service connection for a respiratory disorder 
manifested by shortness of breath.  


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.




WITNESSES AT HEARING ON APPEAL

Appellant and a fellow servicemember


ATTORNEY FOR THE BOARD

Joseph P. Gervasio, Counsel


INTRODUCTION

The veteran served on active duty from May 1982 to December 
1986 and from September 1990 to May 1991.  

This case initially came to the Board of Veterans' Appeals 
(Board) on appeal of a rating decision of the Nashville, 
Tennessee, Regional Office.  The case has been transferred to 
the Atlanta, Georgia, Regional Office (RO) of the Department 
of Veterans Affairs (VA).  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

As noted in a Vacate document released at the same time, the 
Board denied these claims in June 2005.  It was subsequently 
learned by the Board that there were VA medical records that 
had not been obtained.  The 2005 decision was vacated so that 
a potential due process violation could be cured.  That is 
further discussed herein.

During the pendency of his appeal, the veteran has indicated 
that he received treatment at the VA Medical Center in Bay 
Pines, Florida (VAMC).  These records should be obtained 
prior to appellate consideration.  

In addition, during the pendency of this appeal, on March 3, 
2006, the United States Court of Appeals for Veterans Claims 
(Court) issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, Nos. 01-1917 and 02-1506, which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include:  
1) veteran status; 2) existence of a disability; 3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  As the case is being remanded, the RO should 
insure that these requirements have been met.  

Accordingly, the case is REMANDED for the following action:

1.	The RO should obtain copies of all 
records of treatment rendered at the 
VAMC for the veteran's respiratory 
disorder.  

2.	The RO must review the claims file and 
ensure that all notification and 
development action required by 
Dingess/Hartman are fully complied with 
and satisfied.  

3.	Thereafter, the RO should readjudicate 
the issues on appeal.  If the 
determination remains unfavorable to 
the veteran, he should be provided with 
a supplemental statement of the case 
(SSOC) that addresses all relevant 
actions taken on the claims for 
benefits, to include a summary of the 
evidence and applicable law and 
regulations considered.  The veteran 
should be given an opportunity to 
respond to the SSOC prior to returning 
the case to the Board for further 
review.


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).


_________________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).






